Citation Nr: 1126315	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating for left knee degenerative joint disease with varus angulation, status post ACL repair, in excess of 20 percent prior to August 20, 2008, and in excess of 30 percent from August 20, 2008.

2.  Entitlement to a disability rating in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Hinton, Counsel
 

INTRODUCTION

The Veteran served on active duty from January 2005 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued a 20 percent disability rating assigned for the Veteran's left knee degenerative joint disease with varus angulation, status post ACL repair.  

During the course of appeal, in a March 2011 rating decision the RO increased the rating assigned for the left knee degenerative joint disease with varus angulation, status post ACL repair, from 20 to 30 percent, effective August 20, 2008.  At that time the RO also granted a separate 10 percent disability rating for left knee instability, as part of the appealed claim.


FINDING OF FACT

In a statement in support of the Veteran's claim signed in June 2011 and received by the Board on June 16, 2011, prior to the promulgation of a decision in the appeal, the appellant through his representative requested a withdrawal of his appeal of all rating claims on appeal.


CONCLUSION OF LAW

The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claims for an increased disability rating for left knee degenerative joint disease with varus angulation, status post ACL repair, in excess of 20 percent prior to August 20, 2008, and in excess of 30 percent from August 20, 2008; and for a disability rating in excess of 10 percent for left knee instability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.   A Substantive Appeal may be withdrawn by the Appellant in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204. 

In a written submission signed by the Appellant on June 7, 2011, and received at the Board on June 16, 2011, the appellant withdrew the appeal of the claims for both left knee rating issues on appeal.  Therefore, no allegations of errors of fact or law remain for appellate consideration on this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The appeal of the claim for a disability rating for left knee degenerative joint disease with varus angulation, status post ACL repair, in excess of 20 percent prior to August 20, 2008, and in excess of 30 percent from August 20, 2008, is dismissed.

The appeal of the claim for a disability rating for left knee instability in excess of 10 percent, is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


